Citation Nr: 0310305	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at hearings before RO personnel in 
September 1999 and at a videoconference hearing before the 
undersigned Member of the Board in November 2001.  
Transcripts of the hearing testimony have been associated 
with the claims file.

The case was previously before the Board in September 2000, 
when it was remanded to clarify the veteran's request for a 
personal hearing.  The case again came before the Board in 
March 2002.  At that time, the Board determined that further 
development was still required to properly evaluate the 
veteran's disabilities.  The Board undertook additional 
development with regard to veteran's lumbar and cervical 
spine disabilities pursuant to 38 C.F.R. § 19.9(a)(2)).  
However, the veteran did not respond to the Board's request 
for information, and no new evidence was submitted.  (As 
such, the restrictions with respect to the Board's 
consideration of new evidence, as set forth in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), are not applicable here.





REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West  2002)), were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the instant case, the Board notes that the evidence of 
record reflects that the veteran suffers from degenerative 
disc disease of both the cervical and lumbar spine.  Disc 
space narrowing has been noted in both areas.  For instance, 
a September 1999 medical statement from H. Seradge, M.D., 
notes that the veteran had been seen in his office for 
multiple orthopedic problems, to include cervical and lumbar 
disc disease.  Specifically, Dr. Seradge noted multiple level 
cervical facet hypertrophy and narrowing of the 
intervertebral foramina, on both the left and right side.  
Cervical degenerative disc disease and lumbar disc disease 
were confirmed at the time of the veteran's October 2001 VA 
examination.  Additionally, the veteran has consistently 
complained of numbness and pain radiating to both his arms 
and legs.  As such, in rating the veteran's disabilities, 
consideration must be given to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  

It is noted that during the pendency of the veteran's appeal, 
the criteria for evaluating intervertebral disc syndrome were 
revised.  See 67 Fed. Reg. 56509-56516 (September 4, 2002).  
The current rating schedule instructs to "evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)(emphasis added).  "Chronic 
orthopedic and neurologic manifestations' means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note 
(1) (2002).

The rating schedule further states "when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not adjudicated the 
veteran's claims pursuant to either the "old" or "new" 
criteria for evaluating intervertebral disc syndrome.  In the 
Board's opinion, the veteran could be prejudiced as a result 
of the Board deciding the claim before the RO has done so.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board also concludes that the veteran should be afforded 
another VA examination of his service-connected lumbar and 
cervical spine disabilities.  The last such examination was 
performed in October 2001, and in view of the time that has 
passed and in light of the revised criteria, further action 
is needed.

Further, in light of the Board's action in remanding this 
case, the veteran will be provided with another opportunity 
to submit the medical evidence requested in the Board's March 
2002 development memorandum.

With respect to the veteran's TDIU claim, the Board notes 
that the Court of Appeals for Veterans Claims (Court) held in 
Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claims for higher 
evaluations.  Following the adjudication of raised claims for 
increased disability evaluations, the RO should readjudicate 
the issue of entitlement to TDIU benefits, taking into 
account all evidence of record.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should inform the veteran 
that he may submit additional 
evidence and arguments in support of 
his claims, to include treatment 
records from Dr. Roffler, Dr. Rose, 
Dr. Golm, and Dr. Seradge.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected lumbar and cervical spine 
disabilities.  The veteran should be 
properly notified of the date, time, 
and place of the examination in 
writing.  The claims folder, to 
include a copy of this Remand, must 
be made available to and be reviewed 
by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar and 
cervical spine disabilities.  Any 
indicated studies, including X-ray 
studies and range of motion testing 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disabilities, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the upper and lower 
extremities due to the disc disease 
should be identified, and the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbar 
and cervical spine disabilities on 
his ability to work.  

The rationale for all opinions 
expressed should also be provided.

3.  The RO should then undertake any 
other development required to comply 
with the VCAA and the implementing 
regulations and should readjudicate 
the veteran's claims based on all 
evidence received.  The RO should 
consider all potentially applicable 
criteria, to include the former and 
current criteria for evaluating 
intervertebral disc disease.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



